IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,410



               EX PARTE KEITH BERNARD VANDERBILT, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 16232B IN THE 104 TH DISTRICT COURT
                           FROM TAYLOR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

attempted sexual assault and one count of sexual assault and sentenced to twenty years’ and life

imprisonment, respectively. Vanderbilt v. State, No. 11-08-00121-CR (Tex. App.–Eastland, Sep.

10, 2009, no pet.) (not designated for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                        2

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Eleventh Court of Appeals in Cause No. 11-08-00121-CR that affirmed his conviction in Case

No. 16232B from the 104th Judicial District Court of Taylor County. Applicant shall file his petition

for discretionary review with the Eleventh Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: September 15, 2010
Do not publish